 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                        TACOMA DIVISION
 9
     MG PREMIUM LTD, a limited liability
10   company organized under the laws of the
     Republic of Cyprus,                                 Case No.: 3:20-cv-05134-BHS
11
                         Plaintiff,
12                                                       ORDER GRANTING PLAINTIFF’S EX
                   vs.                                   PARTE MOTION FOR EARLY
13                                                       DISCOVERY
     DOES 1-20, d/b/a YESPORNPLEASE.COM
14   and/or VSHARE.IO,
15
                         Defendants.
16

17

18    ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR EARLY DISCOVERY

19
            The Court, having read all papers filed in connection with the Plaintiff’s Ex Parte Motion
20
     for Early Discovery, having considered the issues raised therein, including the requirements
21
     of the Cable Privacy Act, 47 U.S.C. § 551, and being otherwise fully advised, it is hereby
22
     ORDERED that the Motion is GRANTED as set forth below.
23
            On February 14, 2020 Plaintiff filed a Complaint alleging violations for copyright
24
     infringement against Doe Defendants operating YesPornPlease.com and VShare.io (Dkt.
25
     No. 1). Thereafter, Plaintiff submitted a motion seeking permission to take early discovery for
26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EARLY DISCOVERY
     1
 1   the limited purpose of identifying these Doe Defendants. Specifically, Plaintiff seeks to subpoena

 2   PayPal, Inc.; Domain Protection Services; Name.com, Inc.; Cloudflare, Inc.; Namecheap.com;
 3   Tucows Domains, Inc.; Internet Security Research Group; and Comodo, Inc. and the relevant
 4   Internet Service Providers (“ISPs”), to determine the names and addresses of certain
 5   subscribers connected to certain IP addresses that have been used to operate the
 6   YesPornPlease.com and VShare.io websites and domain names to infringe upon Plaintiff’s
 7   copyrighted works. Additionally, Plaintiff seeks permission to then issue interrogatories
 8   to and depose the subscribers identified by these ISPs in order to determine whether the
 9   subscriber is a proper defendant in this action.
10          “As a general rule, discovery proceedings take place only after the defendant has been
11   served; however, in rare cases, courts have made exceptions, permitting limited discovery to
12   ensue after filing of the complaint to permit the plaintiff to learn the identifying facts necessary
13   to permit service on the defendant.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577
14   (N.D. Cal. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). These
15   requests are allowed upon a showing of good cause. See Dell Inc. v. BelgiumDomains, LLC,
16   2007 U.S. Dist. LEXIS 98676, *18 (S.D. Fla. 2007); see also Ayyash v. BankAl-Madina, 233
17   F.R.D. 325, 327 (S.D.N.Y. 2005) (granting ex parte expedited discovery from third parties
18   where plaintiff showed good cause); Semitool, Inc. v. Tokyo Electronic America, Inc., 208
19   F.R.D. 273, 275-76 (N.D. Cal. 2002) (applying a good cause standard to plaintiff's request for
20   expedited discovery); and Pod-Ners, LLC v. N. Feed & Bean ofLucerne Ltd. Liab. Co., 204
21   F.R.D. 675, 676 (D. Colo. 2002) (applying a good cause standard to plaintiff's request for
22   expedited discovery).
23          Within the internet context, Courts have recognized “[s]ervice of process can pose a
24   special dilemma for plaintiffs in cases . . . [where] the tortious activity occurred entirely online.”
25
     Columbia Ins., 185 F.R.D. at 577. A three-factor test has been developed for instances where
26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EARLY DISCOVERY
     2
 1   courts are considering motions requesting early discovery to assist in the identification of certain

 2   defendants. Id. at 578-80.
 3            First, the moving party should be able to identify “the missing party with sufficient
 4   specificity such that the Court can determine that defendant is a real person or entity who could
 5   be sued in federal court.” Id. at 578 (citing Wells Fargo & Co. v. Wells Fargo Express Co., 556
 6   F.2d 406, 430 n. 24 (9th Cir. 1977)). Here, given the facts shown, Plaintiff has identified the
 7   missing party(s) with as much clarity as possible. Plaintiff has stated that these missing parties
 8   are persons or entities, and that these person/entities have been observed and documented as
 9   infringing on its copyrights. Thus, as real persons/entities, these Does can be sued in federal
10   court.
11            Second, the moving party should be able to identify “all previous steps taken to locate the
12   elusive defendant.” Columbia Ins., 185 F.R.D. at 578 (citing Plant v. Doe , 19 F. Supp. 2d 1316,
13   1320 (S.D. Fla. 1998)). The only information Plaintiff has regarding the Defendants are the
14   existence of accounts relating to the operations of the web sites. Therefore, there are no other
15   measures Plaintiff could take to identify the Defendants other than to obtain his/her identifying
16   information from the vendors and then from his/her ISP. Consequently, Plaintiff must serve
17   subpoenas on the venders and Defendants’ ISPs to obtain the information it seeks.
18            Third, the moving party should be able to “establish to the Court’s satisfaction that [its]
19   suit against defendant could withstand a motion to dismiss.” Columbia Ins., 185 F.R.D. at 578
20   (citing Gillespie, 629 F.2d at 642). Here, Plaintiff, has alleged a prima facie claim of copyright
21   infringement. 17 U.S.C. § 106(1)(3). Specifically, Plaintiff claimed: (1) it owns and has
22   registered the copyrighted work at issue in this case; (2) the Defendants reproduced and
23   distributed those works without authorization; and (3) Plaintiff was damaged by Defendants’
24   actions. Accordingly, since Plaintiff has alleged all the elements of copyright infringement in the
25
     Complaint (Dkt. No. 1), its suit against Defendant could withstand a motion to dismiss.
26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EARLY DISCOVERY
     3
 1          Plaintiff has also alleged a prima facie case of contributory copyright infringement.

 2   Plaintiff claimed (1) it owns and has registered the copyrighted work at issue in this case;
 3   (2) Defendants knew of the infringing activity and were conscious of their infringement; and (3)
 4   Defendants actively participated in this infringement by inducing, causing and contributing to the
 5   infringement of Plaintiff’s copyright work. As each element has properly been alleged by the
 6   Plaintiff in its Complaint (Dkt. No. 1), this cause of action could withstand a motion to dismiss.
 7          Therefore, Plaintiff has adequately satisfied the three-factor test for the claims raised in
 8   the Complaint. Furthermore, the scope of this order has been sufficiently tailored to achieve the
 9   reasonable and necessary purpose of identifying already known alleged offenders. In sum, the
10   Court finds good cause to grant Plaintiff the relief it seeks. PayPal, Inc.; Domain Protection
11   Services; Name.com, Inc.; Cloudflare, Inc.; Namecheap.com; Tucows Domains, Inc.; Internet
12   Security Research Group; and Comodo, Inc. shall immediately respond to the Plaintiff’s
13   subpoenas. Any Internet Service Provider shall have seven (7) days after service of any
14   subpoenas to notify the subscriber(s) that their identit(y/ies) have been subpoenaed by
15   Plaintiff. Each subscriber whose identity has been subpoenaed shall have twenty- one (21)
16   calendar days from the date of such notice to file a responsive pleading or motion to quash.
17   Thereafter, upon receipt of the subscriber’s information from the ISP, the Plaintiff may send
18   written discovery requests to the relevant subscriber and may take the subscriber’s
19   deposition, if necessary.
20          Accordingly, it is hereby ORDERED that Plaintiff’s Ex Parte Motion for Early
21   Discovery is GRANTED.
22
            Dated this 6th day of April, 2020.
23

24

25

26
                                                          ABENJAMIN H. SETTLE
                                                           United States District Judge



     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EARLY DISCOVERY
     4
